EXHIBIT 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

MANUFACTURING SERVICES AGREEMENT

THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) made as of the 17th day
of July 2012 (the “Effective Date”).

B E T W E E N:

MYLAN PHARMACEUTICALS INC.,

a corporation existing under the laws of West Virginia,

(hereinafter referred to as “Mylan”),

- and -

SOMAXON PHARMACEUTICALS, INC.,

a corporation existing under the laws of Delaware,

(hereinafter referred to as the “Somaxon”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1.

INTERPRETATION

1.1 Definitions.

The following terms shall, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:

“Act” means the Federal Food, Drug, and Cosmetic Act, together with any
regulation promulgated thereunder, including without limitation cGMPs, in each
case as amended from time to time;

“Active Materials” means the materials listed on Schedule D hereto;

“Adverse Experience” shall mean any side effect, injury, toxicity, sensitivity
reaction, unexpected incidence, untoward medical occurrence or other adverse
event or experience associated with the use of the Products, including, but not
limited to, a “serious adverse event” within the meaning of 21 C.F.R. §
314.80(a), as amended from time to time;



--------------------------------------------------------------------------------

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

 

  (d) For the purposes of this definition, “control” means the ownership of
shares carrying at least a majority of the votes in respect of the election of
the directors of a corporation;

“Agreement” shall have the meaning ascribed thereto in the preamble;

“Applicable Laws” means all Laws to the extent applicable to the subject matter
of, or the performance by the parties of their respective obligations under,
this Agreement, including, but not limited to, (i) with respect to Mylan, the
Act and any other Laws of all jurisdictions where the Products are manufactured
and packaged, and (ii) with respect to Somaxon, the Laws of all jurisdictions
where the Products are distributed and marketed;

“Annual Report” means the annual report as described in 21 CFR,
Section 314.81(b)(2);

“Annual Product Review Report” means the annual product review report as
described in 21 CFR, Section 211.180(e);

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including, but not limited to,
the FDA;

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the State of West Virginia or the State of California;

“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States’ Code of Federal Regulations, together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time,
including, but not limited to, the FDA’s Guidance for Industry, Manufacturing,
Processing or Holding Active Pharmaceutical Ingredients;

“CMC” shall have the meaning ascribed thereto in Section 7.9(d);



--------------------------------------------------------------------------------

“Certificate of Analysis” means the certificate of analysis confirming the
identity, strength, quality and purity of each batch of finished Product to
which it pertains;

“Components” means, collectively, all raw materials and ingredients (including
Packaging components, labels, product inserts and other labeling for the
Products), required to be used in order to produce the Products in accordance
with the Specifications, including the Active Materials;

“Confidential Information” shall have the meaning ascribed thereto in
Section 11.1;

“Deficiency Notice” shall have the meaning ascribed thereto in Section 6.1(a);

“Disclosing Party” shall have the meaning ascribed thereto in Section 11.1;

“FCA” means free carrier, as that term is defined in INCOTERMS 2010 published by
the International Chamber of Commerce;

“FDA” means the United States government agency known as the United States Food
and Drug Administration, and any successor thereto;

“Firm Orders” has the meaning specified in Section 5.1(b);

“Force Majeure Event” shall have the meaning ascribed thereto in Section 13.7;

“Indemnitor” shall have the meaning ascribed thereto in Section 10.4(a);

“Indemnitee” shall have the meaning ascribed thereto in Section 10.4(a);

“Index” means Producer Price Index, Industry: Pharmaceutical Preparations,
Series ID: pcu325412325412, as published by the U.S. Department of Labor, Bureau
of Labor Statistics.

“Initial Term” shall have the meaning ascribed thereto in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyright and industrial designs;



--------------------------------------------------------------------------------

“Invention” means information relating to any invention, innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which it is
contained and whether or not patentable or copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Mylan or its Affiliates in connection with the manufacture and packaging
of the Products, including, but not limited to, the Active Materials;

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority, including, but not limited to,
the Act and cGMPs;

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, labeling, packaging and related activities of Mylan, as contemplated
in this Agreement, required to produce Products from Active Materials and
Components in compliance with the Specifications; for the avoidance of doubt,
the Manufacturing Services will include Packaging and all services of personnel
of Mylan, its Affiliates and its agents required to secure FDA approval of
Mylan’s performance of the foregoing services;

“Manufacturing Site” ***;

“Minimum Run Quantity” means the minimum number of tablets of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule C
hereto;

“Mylan” shall have the meaning ascribed thereto in the preamble;

“Mylan Manufacturing Process” shall have the meaning ascribed thereto in
Section 7.8;

“NDA” shall have the meaning ascribed thereto in Section 7.9(d);

“Packaging” shall mean the physical and operational services necessary for the
packaging of the Products in bottles and labeling the Products, in each case
pursuant to the Specifications.

“Products” means the products listed on Schedule A hereto;

“Product Quality Complaint” is defined as any complaint that questions the
purity, identity, potency or quality of the Product, its packaging, or labeling,
or any complaint that concerns any incident that causes the Product or its
labeling to be mistaken for, or applied to, another article or any
bacteriological contamination, or any significant chemical, physical, or other
change or deterioration in the distributed Product, or any failure of one or
more distributed batches of the Product to meet the Specifications therefor.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Quality Agreement” means the agreement to be entered into between the parties
hereto pursuant to Section 2.1(b) setting out the quality assurance standards to
be applicable to the Manufacturing Services provided by Mylan, to attached
hereto as Schedule F once it is completed;

“Recall” shall have the meaning ascribed thereto in Section 6.2(a);

“Receiving Party” shall have the meaning ascribed thereto in Section 11.1;

“Settlement Agreement” means the Settlement and License Agreement by and among
Somaxon, ProCom One, Inc., Mylan Inc. and Mylan Pharmaceuticals, Inc. dated as
of July     , 2012;

“Somaxon” shall have the meaning ascribed thereto in the preamble;

“Specifications” means the file, for each Product, which is provided by Somaxon
to Mylan in accordance with the procedures listed in Schedule B hereto and which
contains documents relating to such Product, including, without limitation:

 

  (a) specifications for Active Materials and Components;

 

  (b) manufacturing specifications, directions and processes;

 

  (c) storage requirements;

 

  (d) all environmental, health and safety information relating to the Product
including material safety data sheets;

 

  (e) the finished Product specifications, packaging specifications and shipping
requirements for each Product, including, but not limited to, any requirements
set forth in the applicable regulatory filings made with the FDA or other
Authority (e.g., the NDA);

all as updated, amended and revised from time to time by Somaxon in accordance
with the terms of this Agreement;

“Territory” shall mean the United States and its commonwealths, territories and
possessions, including the Commonwealth of Puerto Rico;

“Third Party Rights” means the Intellectual Property of any third party;

“Year” means a calendar year, except that the first “Year” of this Agreement
shall be deemed to be the period from the Effective Date up to and including
December 31, 2012;



--------------------------------------------------------------------------------

1.2 Currency.

Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

1.3 Sections and Headings.

The division of this Agreement into Articles, Sections, subsections and
Schedules and the insertion of headings are for convenience of reference only
and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section, Schedule or the
provision hereof.

1.4 Singular Terms.

Except as otherwise expressly provided herein or unless the context otherwise
requires, all references to the singular shall include the plural and vice
versa.

1.5 Schedules.

The following Schedules are attached to, incorporated in and form part of this
Agreement:

 

Schedule A   -   Products Schedule B   -   Procedure for Shipment & Acceptance
of Product Specifications Schedule C   -   Minimum Run Quantity & Fees
Schedule D   -   Active Materials Schedule E   -   Batch Numbering & Expiration
Dates Schedule F   -   Quality Agreement

ARTICLE 2.

MANUFACTURING SERVICES

2.1 Manufacturing Services.

During the term of this Agreement, Mylan shall manufacture and supply, in
accordance with the provisions of this Agreement, all quantities of the Products
ordered from Mylan by Somaxon consistent with Article 5, and shall provide such
Manufacturing Services for the Territory for the fees specified in Schedule C.
In providing the Manufacturing Services, Somaxon and Mylan agree that:

 

  (a) Conversion of Active Materials and Components. Mylan shall convert Active
Materials and Components into Products.



--------------------------------------------------------------------------------

  (b) Requirements. Somaxon shall purchase from Mylan under this Agreement,
beginning as soon as all applicable approvals under Applicable Laws have been
secured, including FDA approval of Mylan providing the Manufacturing Services,
and ending on ***, at least *** of its requirements of Products in the United
States. As of *** (or such later date that all applicable approvals under
Applicable Laws have been secured, including FDA approval of Mylan providing the
Manufacturing Services), Somaxon shall purchase from Mylan under this Agreement
at least *** of its annual requirements of Products in the United States. For
purposes of this Section 2.1(b), requirements for Products shall be calculated
based on the total number of tablets supplied, regardless of the number of
tablets per bottle. Notwithstanding the foregoing, Somaxon’s obligations under
this Section 2.1(b) shall terminate immediately upon ***.

 

  (c) Quality Control and Quality Assurance. Within *** after the Effective
Date, Mylan and Somaxon shall execute a Quality Agreement in connection with
this Agreement (the “Quality Agreement”) which addresses the management of the
quality elements related to Products. In the event of any conflict between the
terms of this Agreement and the Quality Agreement, this Agreement shall prevail.
Mylan shall perform the quality control and quality assurance testing specified
in the Quality Agreement. Each time Mylan ships Products to Somaxon, it shall
provide Somaxon with a Certificate of Analysis that sets out the test results
for each batch of Products, and that certifies that such batch has been
evaluated by Mylan’s Quality Control/Quality Assurance department and that the
Products comply with the Specifications.

 

  (d) Components. Mylan shall purchase the Components in sufficient quantities
and at such times as may be necessary to perform the Manufacturing Services.
Mylan shall test and release all Components at Mylan’s expense and as specified
by the Specifications. Mylan shall maintain sufficient inventories of Components
(including Active Materials) as are required to supply volumes in monthly Firm
Orders plus *** taking into account the lead times for such Components. Mylan
may procure Components from its suppliers, provided that all Components so
obtained meet the Specifications therefor.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (e) Packaging. Mylan shall package the Products with labels, product inserts
and other packaging as set out in the Specifications, including by Packaging the
Products when requested by Somaxon in Firm Orders. Mylan may use labels, product
inserts, bottles and other packaging procured by Mylan from its suppliers in
connection with the Packaging of the Products, provided that the Packaging meets
the Specifications therefor. Somaxon shall be responsible for any costs of
artwork development. In addition, Mylan shall make arrangements for and
implement the imprinting of batch numbers and expiration dates for each Product
shipped. Such batch numbers and expiration dates shall be affixed on the
Products and on the shipping carton of each Product as outlined in the
Specifications and as required by cGMPs. The system used by Mylan for batch
numbering and expiration dates is detailed in Schedule E hereto. Somaxon may, in
its sole discretion, make changes to labels, product inserts and other packaging
for the Products (“Packaging Obsolescence”), which changes shall be submitted by
Somaxon to all applicable Authorities and other third parties responsible for
the approval of the Products. Somaxon shall be responsible for the cost of
Packaging Obsolescence when changes occur for any reason, whether made at
Somaxon’s discretion or as required by any applicable Authorities.

 

  (f) Storage. Until finished Products are shipped, Mylan shall store all such
Products identifiably distinct from any other raw material and finished or
filled product stocks and shall comply with all storage requirements set forth
in the Specifications and all Applicable Laws, including, but not limited to,
cGMPs. Mylan shall assume responsibility for any loss or damage to such finished
Product while stored by Mylan.

 

  (g) Facility. Mylan will manufacture, test, perform quality control and
package the Product at the Manufacturing Site. Mylan shall not manufacture,
test, perform quality control or package any Product in any other facility
without first obtaining Somaxon’s prior written consent.

 

  (h) Product Rejection. Prior to packaging any bulk finished Product, Mylan
shall test each batch of bulk finished Product for compliance with the finished
Product Specifications (excluding packaging-related specifications). In the
event any nonconforming Product is observed in connection with such testing
procedures, Mylan shall promptly suspend the packaging of the applicable batch,
notify Somaxon in writing, and consult with Somaxon with respect to available
alternatives.

2.2 Standard of Performance.

Mylan shall use commercially reasonable efforts to provide the Manufacturing
Services in accordance with the Specifications, cGMPs and Applicable Laws.



--------------------------------------------------------------------------------

2.3 Right of First Refusal for Additional Products.

During the Initial Term, in the event that Somaxon intends to commercialize in
the United States a branded pharmaceutical product containing doxepin as the
sole active pharmaceutical ingredient that is not the Product, including any
over the counter pharmaceutical product containing doxepin as the sole active
pharmaceutical ingredient, (each such product, an “Additional Product”), prior
to entering into any agreement with any third party manufacturer for the
manufacture of commercial quantities of such Additional Product (a “Third Party
Manufacturer”), Somaxon ***. Mylan shall have a period of *** after its receipt
of such Additional Product Notice (the “Notification Period”) within which to
notify Somaxon that ***. If Mylan so notifies Somaxon within such Notification
Period, Somaxon shall negotiate with Mylan for a period of *** (the “Negotiation
Period”) to ***. In the event that (a) Mylan notifies Somaxon in writing within
the Notification Period that ***, (b) Mylan fails to respond to Somaxon by ***,
or (c) after good faith negotiation during the Negotiation Period ***, then
Somaxon shall have no further obligation to Mylan with respect to the applicable
Additional Product and ***.

ARTICLE 3.

PAYMENT OBLIGATIONS

3.1 Payment.

Pursuant to the terms of this Agreement, Somaxon shall pay Mylan for the
provision of the Manufacturing Services according to the fees specified in
Schedule C hereto (such fees being subject to adjustment in accordance with the
terms hereof).

ARTICLE 4.

ADJUSTMENT OF FEES

4.1 Fee Basis.

The initial fees for the Manufacturing Services listed in Schedule C are
intended by the parties to be fixed through ***, subject to the adjustments
hereafter set forth. Somaxon acknowledges that the fees for Manufacturing
Services in respect of Products are based upon the Minimum Run Quantity per
Product specified in Schedule C and are subject to change if the specified
Minimum Run Quantity is amended by the parties in writing. For greater
certainty, if Mylan and Somaxon agree that the Minimum Run Quantity in respect
of a Product shall be increased or decreased and, as a result of such increase
or decrease, Mylan’s fees for services relating to such Product decrease or
increase on a per unit basis, then if such revised Minimum Run Quantity is not
otherwise contemplated in Schedule C, the fee for Manufacturing Services in
respect of such Product shall be increased or decreased by an amount sufficient
to pass on to Somaxon the cost savings or to absorb, but not exceed, such
increased costs, as the case may be.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4.2 Price Adjustments.

The fees for the Manufacturing Services provided pursuant to the terms of this
Agreement will be adjusted *** beginning in ***. In connection therewith, Mylan
shall deliver to Somaxon by not later than *** beginning in *** a revised
Schedule C and such budgetary pricing information or other documentation
(including the percentage increase in the Index and adjusted Component costs)
reasonably sufficient to detail the fee adjustment in accordance with
subsections (a) and (b) below. Mylan will reasonably discuss the fee adjustments
with Somaxon in good faith, and the parties will agree upon any required
amendments to such revised Schedule C. Such revised Schedule C and the fees
therein shall be effective with respect to any Products delivered after the end
of the then current Year (including any changes mutually agreed upon by the
parties as a result of such discussion). The fee adjustments will be made as
follows:

 

  (a) There will be adjustments to the fees for actual increases or decreases in
relevant labor costs directly related to the Manufacturing Services, provided
that (A) any percentage increase in the fees under this sub-section (i) will not
exceed ***, and (B) any percentage decrease in the Price under this sub-section
(i) will not exceed ***, and

 

  (b) There will be adjustments to the fees to pass on actual increases or
decreases in the direct costs of Components. Such adjustments will be ***.

4.3 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement requested by Somaxon
will only be implemented following a technical and cost review by Mylan and are
subject to Somaxon and Mylan reaching agreement as to revisions, if any, to the
fees specified in Schedule C necessitated by any such amendment. If Somaxon
accepts a proposed fee change based on such a requested amendment, the fee
change shall become effective only with respect to those orders of Products that
are manufactured in accordance with the amended Specifications or Quality
Agreement.

4.4 Capital Expenditures for Manufacturing Services Equipment.

Somaxon has provided to Mylan the Description of Manufacturing Process and
Process Control from the NDA for the Products (as part of the Specifications),
which includes a list of equipment necessary or reasonably useful for providing
the Manufacturing Services for the Product. Mylan agrees that it has all of the
equipment listed therein and is ableto use such equipment in providing
Manufacturing Services hereunder. In the event that any additional equipment is
deemed necessary to provide the Manufacturing Services (a) by Mylan in its
reasonable discretion, and Somaxon in its reasonable discretion agrees that such
equipment is necessary, or (b) deemed necessary by Somaxon, in its reasonable
discretion, then in either such case such equipment shall be provided by or
purchased by Somaxon, or purchased on Somaxon’s behalf by Mylan (and Mylan shall
be reimbursed by Somaxon for such purchases), and shall be owned by Somaxon and
used solely from for the Product hereunder or products otherwise

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

manufactured by Mylan for Somaxon at no additional cost to Somaxon. In the event
that Mylan deems any additional equipment to be necessary to provide the
Manufacturing Services and Somaxon in its reasonable discretion does not agree
with such determination, the parties will discuss the matter in good faith to
reach a mutually agreeable resolution.

ARTICLE 5.

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1 Orders and Forecasts.

 

  (a) Rolling Forecasts. Beginning *** after the execution of this Agreement,
Somaxon shall provide Mylan with a written, non-binding forecast of the volume
of Products that Somaxon then anticipates will be required to be produced,
Packaged and delivered to Somaxon under this Agreement during each month of the
*** thereafter (each such forecast, a “*** Forecast”). For the first such ***
Forecast, the amounts specified for delivery during *** shall constitute a
binding purchase order for such *** Forecast, and for each subsequent ***
Forecast, the amounts specified for delivery during *** shall constitute a
binding purchase order for such *** Forecast. Such *** Forecast will be updated
by Somaxon *** on or before the ***. The most recent *** Forecast shall
supersede all previous forecasts.

 

  (b) Firm Orders. On or before ***, Somaxon shall issue written orders in
accordance with the then current *** Forecast (“Firm Orders”) for the Products
to be produced, Packaged and delivered to Somaxon under this Agreement, with the
delivery date for such monthly orders to be not less than *** from the first day
of the calendar month immediately following the date that the Firm Order is
submitted. Such Firm Orders submitted to Mylan shall specify Somaxon’s purchase
order number, quantities by Product type, Packaged Products by bottle type,
monthly delivery schedule and any other elements necessary to ensure the timely
production and shipment of the Products. The quantities of Products ordered in
such Firm Orders shall be firm and binding on Somaxon and shall not be subject
to reduction by Somaxon. Firm Orders submitted by Somaxon pursuant to this
Section 5.1 must be accepted by Mylan and shall be automatically firm and
binding on Mylan if they are not more than *** of the amounts set forth in the
most recent *** Forecast for the delivery period specified in the Firm Order (on
a Product-by-Product and bottle-type-by-bottle-type basis). Mylan will use
commercially reasonable efforts to manufacture Product in excess of *** of the
amounts in the most recent *** Forecast for the delivery period specified in the
Firm Order. Firm Orders not rejected by Mylan within *** of receipt by Mylan
shall be deemed to have been accepted by Mylan.

5.2 Minimum Orders.

Somaxon may only order Products in multiples of the Minimum Run Quantities set
out in Schedule C.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.3 Shipments.

 

  (a) Shipments of Products shall be made FCA the Manufacturing Site unless
otherwise mutually agreed in writing, and Mylan shall make deliveries to Somaxon
or its designee no more than *** before or *** after the delivery dates
specified by the accepted Firm Order. Risk of loss or of damage to Products
shall remain with Mylan until Products are loaded onto the carrier’s vehicle by
Mylan for shipment at the shipping point at which time risk of loss or damage
shall transfer to Somaxon. Mylan shall, in accordance with Somaxon’s
instructions and as agent for Somaxon, (i) arrange for shipping, including
preparing and executing a packing list, so that the Products will be delivered
to the delivery address on the delivery date set forth in the applicable Firm
Order, with such shipping to be paid by Somaxon and (ii) at Somaxon’s risk and
expense, obtain any export license or other official authorization necessary to
export the Products, including all customs formalities. Somaxon shall arrange
for insurance and shall select the freight carrier used by Mylan to ship
Products. Mylan shall notify Somaxon in writing at the time of shipment as to
the quantity of Product shipped, the anticipated delivery date and confirmation
of the carrier. If any order is delayed and is not likely to be delivered to the
carrier as set forth in this Section 5.3(a), Mylan shall promptly notify Somaxon
and Somaxon may reasonably direct Mylan to ship such order by expedited means of
transportation as designated by Somaxon, at Mylan’s expense, unless such delay
is due to reasons beyond Mylan’s reasonable control and under such circumstances
beyond Mylan’s reasonable control, the expense shall be equally shared by Mylan
and Somaxon. In all cases, Products shall be transported in accordance with the
Specifications and Applicable Laws, including, but not limited to, cGMPs.

 

  (b) If Mylan, for any reason, including, without limitation, a Force Majeure
Event, fails to supply the requisite quantities of Products within *** after the
date of delivery in an accepted Firm Order in the case of circumstances beyond
the control of Mylan, or within *** after the date of delivery in an accepted
Firm Order in any other case, then (i) Somaxon may cover such quantities under
the applicable Firm Order through an alternate supplier, with such covered
amount of the applicable Firm Order to be cancelled, and any such purchases from
such alternate supplier will not be deemed to be purchases from a supplier other
than Mylan for the purposes of calculating Somaxon’s purchase requirements under
Section 2.1(b), and (ii) Somaxon’s purchase requirements under Section 2.1(b)
will be suspended until Mylan regains its ability to resume supplying hereunder,
evidenced by the delivery by Mylan of (A) written notice thereof, together with
(B) a Certificate of Analysis showing conformity with the Specifications and
Applicable Laws, including cGMPs, of a batch of normal commercial size that is
manufactured after Mylan’s most recent failure to meet its delivery deadlines
hereunder; provided that Somaxon may purchase all quantities already ordered and
confirmed by its alternate supplier, and for the avoidance of doubt such
quantities will not be deemed to be purchases from a supplier other than Mylan
for the purposes of calculating Somaxon’s purchase requirements under
Section 2.1(b). Nothing in this Section 5.1(b) shall be construed to limit the
rights and remedies available to Somaxon at law or in equity.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.4 Invoices and Payment.

 

  (a) Invoices. Invoices for Products that are shipped to Somaxon shall be sent
by fax or email to such fax number or email address as may be provided by
Somaxon in writing from time to time, but not earlier than the date of shipment
of the corresponding Products. Mylan shall also submit to Somaxon, with each
shipment of Products, a duplicate copy of the invoice covering such shipment.
Each such invoice shall, to the extent applicable, identify Somaxon purchase
order number, Product numbers, names and quantities, unit price, freight charges
and the total amount to be remitted by Somaxon.

 

  (b) Payment. Somaxon shall pay undisputed amounts of all invoices within ***of
the date of confirmed facsimile or email transmission of the invoice. Invoices
not paid within *** after the receipt date of the invoice that are not the
subject of a dispute as contemplated by Section 5.4(c) will be subject to
interest on such unpaid amount at an annual rate equal to the lower of the ***
or the highest rate allowed by applicable law.

 

  (c) Disputed Amounts. In the event that Somaxon disputes any amounts under any
invoice for Products, such dispute shall be resolved in accordance with
Section 6.1 (with respect to non-conformance of Products) or otherwise under
Article 12. Pending resolution of such dispute, Somaxon shall be obligated to
pay any amounts under such invoice that are not in dispute. Upon resolution of
any such dispute in favor of Mylan, Somaxon shall pay all remaining amounts
owing under such invoice within the later occurrence of ***.

ARTICLE 6.

PRODUCT CLAIMS; RECALLS; ADVERSE EVENTS

6.1 Product Claims.

 

  (a)

Product Claims. Somaxon has the right to reject and return, at the expense of
Mylan, all or any portion of any shipment of Products that deviates from the
Specifications or Applicable Laws, including cGMPs, without invalidating any
remainder of such shipment. Somaxon or its designated agent shall inspect the
Products manufactured by Mylan upon receipt of such Products from the freight
carrier used by Mylan to ship the Products and the related Certificate(s) of
Analysis and shall give Mylan written notice (a “Deficiency Notice”) of all
claims for Products that deviate from the Specifications or Applicable Laws,
including cGMPs, within *** after such receipt of such Products and related
Certificate(s) of Analysis (or, in the case of any defects not reasonably
susceptible to discovery upon such receipt of the Product, within *** after
discovery thereof by Somaxon). Should Somaxon fail to provide Mylan with the
Deficiency Notice within the applicable *** period, then the delivery shall be
deemed to have been accepted by

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  Somaxon on the *** after delivery or discovery, as applicable. Except as set
out in Section 6.2, Mylan shall have no liability for any deviations for which
Somaxon has failed to provide notice within the applicable *** period.

 

  (b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Mylan
shall have *** to advise Somaxon by notice in writing that it disagrees with the
contents of such Deficiency Notice. If Somaxon and Mylan fail to agree within
*** after Mylan’s notice to Somaxon as to whether any Products identified in the
Deficiency Notice deviate from the Specifications or Applicable Laws, including
cGMPs, then the parties shall mutually select an independent laboratory within
five days from the parties’ failure to agree, which independent laboratory shall
evaluate if the Products deviate from the Specifications or Applicable Laws,
including cGMPs. The parties shall cause the independent laboratory to conduct
its evaluation as promptly as practicable, and in any event within *** from the
date of selection of the laboratory. Such evaluation shall be binding on the
parties, and if such evaluation certifies that any Products deviate from the
Specifications or Applicable Laws, including cGMPs, Somaxon may reject those
Products in the manner contemplated in this Section 6.1. If such evaluation does
not so certify in respect of any such Products, then Somaxon shall be deemed to
have accepted delivery of such Products on the date the evaluation is delivered
by the independent laboratory to the parties. The expenses of such testing shall
be borne by Mylan if the non-conformity with the Specifications or Applicable
Laws, including cGMPs, is confirmed by the independent laboratory, and otherwise
by Somaxon.

 

  (c) Mylan Responsibility. If Somaxon rejects Products under this Section 6.1
due to the Products deviating from the Specifications or Applicable Laws,
including cGMPs, Mylan will, at Somaxon’s election, either: (i) credit Somaxon’s
account for Mylan’s invoice price to Somaxon for such defective Products (but if
Somaxon has already paid for such defective Products, Mylan shall at Somaxon’s
election, either refund the invoice price for such defective Products within ***
of Somaxon’s rejection of the non-conforming Products or offset such amount
against other amounts due to Mylan hereunder); or (ii) use commercially
reasonable efforts to replace such Products with conforming Products within ***
of Somaxon’s rejection of the non-conforming Products without Somaxon being
liable for payment therefor under Section 3.1, provided that Somaxon had
previously paid Mylan in full for the non-conforming Products. Notwithstanding
the foregoing, Mylan shall use at least the same level of effort to replace such
non-conforming Products and perform the related Manufacturing Services as
Mylan’s effort for the manufacturing, quality control, quality assurance,
packaging and related activities for any other customer at the Manufacturing
Site. Nothing in this Section 6.1 shall be construed to limit the rights and
remedies available to Somaxon at law or in equity.

 

  (d)

Shortages. If a shipment of Products contains less than the quantity specified
in the corresponding Firm Order (the “Shortage Amount”), Somaxon shall notify

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  Mylan promptly upon such discovery and, in any event, not later than *** after
receipt of the shipment from the freight carrier selected by Somaxon to ship the
Products. Upon receipt of Somaxon’s written request, Mylan shall use
commercially reasonable efforts to manufacture and ship the Shortage Amount
within *** after such notification. Notwithstanding the foregoing, Mylan shall
use at least the same level of effort to manufacture and ship the Shortage
Amount and perform the related Manufacturing Services as Mylan’s effort for the
manufacturing, quality control, quality assurance, packaging and related
activities for any other customer with respect to the Manufacturing Site. In the
event that the Shortage Amount is less than a validated batch size as set forth
in Schedule C, then Mylan shall manufacture the next highest validated batch
size of the Product (“Shortage Batch”) and package the Shortage Batch, including
the Shortage Amount, in accord with Somaxon’s written instructions. Nothing in
this Section 6.1 shall be construed to limit the rights and remedies available
to Somaxon at law or in equity.

6.2 Product Recalls and Returns.

 

  (a) Records and Notice. Mylan and Somaxon shall each maintain such records as
may be necessary to permit a Recall of any Products delivered to Somaxon or
customers of Somaxon. Each party shall promptly notify the other by telephone
(to be confirmed in writing) of any information which might affect the
marketability, safety or effectiveness of the Products and/or which might result
in the Recall or seizure of the Products. Upon receiving any such notice or upon
any such discovery, each party shall cease and desist from further shipments of
such Products in its possession or control until a decision has been made
whether a Recall or some other corrective action is necessary. The decision to
initiate a Recall or to take some other corrective action, if any, shall be made
and implemented by Somaxon. “Recall” shall mean any action (i) by Somaxon to
recover title to or possession of quantities of the Products sold or shipped to
third parties (including, without limitation, the voluntary withdrawal of
Products from the market); or (ii) by any regulatory authorities to detain or
destroy any of the Products. Recall shall also include any action by either
party to refrain from selling or shipping quantities of the Products to third
parties which would have been subject to a Recall if sold or shipped.

 

  (b) Recalls. In the event (i) any Authority issues a directive, order or,
following the issuance of a safety warning or alert with respect to a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders such a Recall, or (iii) Somaxon determines that any Product
should be Recalled or that a “dear doctor” letter is required relating the
restrictions on the use of any Product, Mylan will co-operate, at Somaxon’s sole
expense (subject to Section 6.2(d)), as reasonably requested by Somaxon, having
regard to all Applicable Laws.

 

  (c) Product Returns. Somaxon shall have the responsibility for handling
customer returns of the Products. Mylan shall provide Somaxon with such
assistance, at Somaxon’s sole expense (subject to Section 6.2(d)), as Somaxon
may reasonably request to handle such returns.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (d) Mylan’s Responsibility. To the extent that a Recall or return solely
results from, or solely arises out of, a failure by Mylan to perform the
Manufacturing Services in accordance with the Specifications or Applicable Laws,
including cGMPs, Mylan shall be responsible for the documented out-of-pocket
expenses of such Recall or return and shall promptly, at Somaxon’s election,
either: (i) refund the invoice price for such Recalled or returned Products;
(ii) offset such amount against other amounts due to Mylan hereunder; or
(iii) use its commercially reasonable efforts to replace such Recalled or
returned Products with conforming Products within *** of Somaxon’s election
under this Section 6.2(d) without Somaxon being liable for payment therefor
under Section 3.1, provided that Somaxon had previously paid Mylan in full for
the Products subject to such Recall. Notwithstanding the foregoing, Mylan shall
use at least the same level of effort to replace such Recalled or returned
Products and perform the related Manufacturing Services as Mylan’s effort for
the manufacturing, quality control, quality assurance, packaging and related
activities for any other customer at the Manufacturing Site. In all other
circumstances, Recalls, returns or other corrective actions shall be made at
Somaxon’s sole cost and expense. Notwithstanding the foregoing, if a failure by
Mylan to perform the Manufacturing Services in accordance with the
Specifications or Applicable Laws, including cGMPs, has contributed to a Recall
or return but was not the sole cause of such Recall or return, Mylan and Somaxon
will share the documented out-of-pocket expenses and the cost of replacement
Products in proportion to each party’s contribution to the problem.

6.3 Disposition of Defective or Recalled Products.

Somaxon shall not dispose of any damaged, defective, returned or Recalled
Products in relation to which it intends to assert a claim against Mylan unless
it has given Mylan *** notice of its intention to do so, and Mylan has not, in
turn, instructed Somaxon to return such Products to Mylan. Mylan shall bear the
cost of shipping, storage and disposition with respect to any damaged,
defective, returned or Recalled Products in relation to which it bears
responsibility under Section 6.1 or 6.2 hereof, and shall promptly reimburse
Somaxon for any such costs which may be incurred directly by Somaxon. In all
other circumstances, Somaxon shall bear the cost of disposition with respect to
any damaged, defective, returned or Recalled Products. Notwithstanding the
foregoing, Somaxon shall have the right at all times to retain a reasonable
sample of such Products for its own archival purposes.

6.4 Customer Questions and Complaints.

Somaxon shall have the sole responsibility for responding to Product Quality
Complaints, subject to Mylan’s obligation of cooperation as set forth in the
Quality Agreement. Product Quality Complaints received by Mylan from Somaxon’s
customers shall be referred to Somaxon as set forth in the Quality Agreement.
Except to the extent required by Applicable Laws, Mylan shall not make any
statement to any Third Party that could reasonably be construed as an admission
of fault on Somaxon’s part or a promise that Somaxon will compensate anyone with
respect to any Product Quality Complaint.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.5 Adverse Event Reporting.

Except as otherwise set forth in the Quality Agreement, Mylan shall notify
Somaxon promptly and not later than*** after it becomes aware of any Adverse
Experience associated with the use of the Products, whether or not determined to
be attributable to the Products, and whether or not deemed to be serious or
non-serious. Such information shall be sent to Somaxon as set forth in the
Quality Agreement. Except to the extent required by Applicable Laws, Mylan shall
not make any statement to any Third Party that could reasonably be construed as
an admission of fault on Somaxon’s part or a promise that Somaxon will
compensate anyone with respect to any Adverse Experience.

ARTICLE 7.

CO-OPERATION

7.1 Quarterly Review.

Each party shall forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers shall meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7.2 Communication with Governmental Agencies.

Somaxon shall be primarily responsible for communicating with any Authority
regarding such Products, including, but not limited to, the FDA and any other
Authority responsible for granting regulatory approval for the Products;
provided, however, that if in the opinion of Mylan’s counsel, Mylan must
communicate with an Authority to comply with the terms of this Agreement or the
requirements of any Applicable Laws, it may do so. Unless, in the reasonable
opinion of its counsel, there is a legal prohibition against doing so, each
party shall permit the other party to accompany and take part in any
communications with any Authority relating specifically to the subject matter of
this Agreement, and to receive copies of all such communications from any
Authority relating specifically to the subject matter of this Agreement.

7.3 Records and Accounting by Mylan.

Mylan shall keep records of the manufacture, testing and shipping of the
Products, Active Materials and Components and retain samples of such Products,
Active Materials and Components as are necessary to comply with all Applicable
Laws, including, but not limited to, cGMPs and other manufacturing regulatory
requirements applicable to Mylan, the Manufacturing Site, the Products, the
Active Materials and/or the Components, as well as to assist with resolving
Product complaints and other similar investigations. Copies of such records and
samples shall be retained for a period of one year following the date of Product
expiry, or longer if required by Applicable Laws, after which Mylan may destroy
such records or samples; provided that Mylan has first given Somaxon 60 days
notice of its intention to do so and Somaxon has not, in turn, instructed Mylan
to ship such records or samples to Somaxon at Somaxon’s expense.

7.4 Somaxon’s Inspection of Reports and Records.

At its own expense, Somaxon may inspect Mylan reports and records solely
relating to Manufacturing Services provided under this Agreement during normal
business hours and with reasonable advance notice, provided a Mylan
representative is present during any such inspection. For greater certainty, the
right of access provided in this Section 7.4 shall not include a right to access
or inspect Mylan’s financial records.

7.5 Somaxon’s Access to Manufacturing Site.

Mylan shall provide Somaxon with reasonable access at mutually agreeable times
to its Manufacturing Site or any other facilities in which the Products are
manufactured, Packaged, stored, handled or shipped in order to permit Somaxon’s
verification of Mylan’s compliance with this Agreement and with all Applicable
Laws. For greater certainty, the right of access provided in this Section 7.5
shall not include a right to access or inspect Mylan’s financial records.



--------------------------------------------------------------------------------

7.6 Government Inspection.

Mylan shall make its internal practices, books and records relating to the
manufacture of the Products available and allow access to all facilities used
for manufacturing the Products to the FDA and any other Authority having
jurisdiction over the manufacture of the Products for the purposes of
determining Mylan’s compliance with Applicable Laws, including, but not limited
to, cGMPs. Mylan shall advise Somaxon by telephone and facsimile within one
Business Day of any proposed or announced visit, audit or inspection, and as
soon as possible (but in any case within two Business Days) after any
unannounced visit, audit or inspection, by the FDA or any other Authority
relating to the Products. Mylan shall provide Somaxon with a reasonable
description in writing of each such visit or inspection promptly (but in no
event later than five days) thereafter, and with copies of any Authority-issued
inspection observation reports (including, without limitation, FDA Form 483s and
equivalent forms from other regulatory bodies) and Authority correspondence,
purged of confidential information that is unrelated to the Products. Mylan and
Somaxon will cooperate in resolving any concerns with any Authority, and Somaxon
may review a reasonable time in advance of their submission to the applicable
Authority Mylan’s responses to any such reports and communications, and Mylan
shall in its reasonable discretion incorporate into such responses any comments
received from Somaxon. Mylan will also inform Somaxon of any action taken by any
Authority against Mylan or any of its officers or employees which may be
reasonably expected to adversely affect the Products or Mylan’s ability to
supply the Products hereunder within two Business Days after the action is
taken.

7.7 Reports.

Mylan will supply on an annual basis all Product data in its control, including
release test results, complaint test results and all investigations (in
manufacturing, testing and storage), that Somaxon reasonably requires in order
to complete any filing under any applicable regulatory regime, including any
Annual Report that Somaxon is required to file with the FDA. At Somaxon’s
request Mylan shall provide a copy of the Annual Product Review Report to
Somaxon at no additional cost. Any additional report requested by Somaxon beyond
the scope of cGMPs and customary FDA requirements shall be subject to an
additional fee to be agreed upon between Mylan and Somaxon.

7.8 Mylan Manufacturing Process. Mylan, at its expense, shall be permitted to
***; provided, that Somaxon will have no obligation to ***.

7.9 Validation and FDA Filings

 

  (a)

Validation; Technology Transfer. Mylan will at its expense validate all
applicable processes, methods, equipment, utilities, facilities and computers
used in the manufacture, packaging, storage, testing and release of Products and
will create a process specification, in each case in conformance with the
Specifications and all Applicable Laws, including, but not limited to, cGMPs.
Upon request, Mylan shall provide to Somaxon a copy of the results of Product
specific validation when such results are available. Somaxon shall reasonably
cooperate with Mylan in the qualification of Mylan’s Manufacturing Site and will
provide such

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  technology transfer assistance as Mylan may reasonably request to assure a
smooth, efficient and timely transfer of any technology related to the Products
reasonably required by Mylan to effectuate such Manufacturing Site qualification
and to validate and manufacture the Products. In furtherance of the technology
transfer, Somaxon shall make its employees and other internal resources
reasonably available to Mylan and provide copies of all technology, documents,
data and other information constituting manufacturing know-how or otherwise
necessary for regulatory qualification of Mylan’s manufacturing process. With
respect to all documents, data and other information provided in connection with
the technology transfer, Somaxon shall be responsible for the cost of providing
a single copy thereof, however, Somaxon shall have no obligation to reformat or
otherwise alter or modify any such electronic materials.

 

  (b) FDA Filings. Somaxon shall have the sole responsibility for filing all
documents with the FDA and taking any other actions that may be required for the
receipt of FDA approval for the commercial manufacture of all of the Products by
Mylan. Somaxon, in consultation with Mylan, will amend or supplement the NDA to
provide for the inclusion of the Manufacturing Site as an authorized
manufacturing site for the Products thereunder, subject to good faith efforts
and cooperation. Mylan shall assist Somaxon, to the extent consistent with
Mylan’s obligations under this Agreement, including, but not limited to, the
obligations under clause (a) of this Section 7.9 above, to obtain FDA approval
for the commercial manufacture of all Products by Mylan as quickly as reasonably
possible. Copies of all relevant CMC (as hereinafter defined) submissions and
any related FDA correspondence are to be promptly provided to Mylan by Somaxon.

 

  (c) Verification of Data. At least *** prior to filing any documents with the
FDA that incorporate data generated by Mylan, Somaxon shall provide Mylan with a
copy of the documents incorporating such data so as to give Mylan the
opportunity to verify the accuracy and regulatory validity of such documents as
they relate to the Mylan generated data.

 

  (d) Verification of CMC. At least *** prior to filing with the FDA any
amendment to the Chemistry and Manufacturing Controls (“CMC”) section of
Somaxon’s New Drug Application (“NDA”) filing relating to Mylan’s manufacturing
of the Products, Somaxon shall provide Mylan with a copy of the CMC section as
well as any supporting documents which have been relied upon to prepare the CMC
portion so as to permit Mylan to verify that the CMC portion accurately
describes the work that Mylan has performed and the manufacturing processes that
Mylan will perform pursuant to this Agreement. Notwithstanding the foregoing,
Somaxon may omit from the materials provided to Mylan any CMC section and
supporting documents which have been previously provided by Mylan to Somaxon and
which have not been modified or edited by Somaxon.

 

  (e)

Comments. Within *** of Mylan’s receipt from Somaxon of any documents under
paragraphs (c) and (d) above, Mylan shall provide any comments it may

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  have on such documents in writing to Somaxon, including any alleged
inaccuracies or deficiencies, and representatives of the parties shall cooperate
in good faith with one another over the following *** period to address the
comments and revise the materials accordingly.

 

  (f) Deficiencies. In the event the representatives of the parties fail to
agree upon the resolution of any alleged inaccuracies or deficiencies within
such *** period, the program directors or equivalent executives of each of Mylan
and Somaxon shall meet as promptly as possible to discuss and attempt to resolve
the dispute. If the program directors or equivalent executive are unable to
resolve the dispute (or otherwise fail to meet) within the following *** period,
then the parties will submit the dispute to an independent scientific mediator
mutually selected by the parties. None of such mediator candidates may have been
previously employed or otherwise received compensation from either Somaxon or
Mylan except pursuant to any earlier dispute between Somaxon and Mylan. The
selected mediator shall hold any proceedings deemed necessary and make his or
her findings within *** of his or her selection. The findings of the mediator
shall be conclusive and binding upon the parties for purposes of any subsequent
submissions to the Authority and the parties shall thereafter cooperate with one
another in connection with any inspection by the FDA that may follow. All
out-of-pocket costs relating to the dispute resolution process, including the
mediator’s fees and expenses, shall be borne solely by the unsuccessful party or
as otherwise determined by the mediator.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7.10 Out-of-Scope Services. In the event that Somaxon requests Mylan to perform
any services that are not Manufacturing Services and are not otherwise
contemplated under this Agreement, including but not limited to any changes to
the Specifications that are required by Applicable Law (including any
requirement of the FDA) and ongoing stability testing of the Products by Mylan
(“Out-of-Scope Services”), and Mylan in its sole discretion is able to provide
such Out-of-Scope Services to Somaxon, Mylan will within *** after such request
provide Somaxon with a non-binding quote for its fees for such Out-of-Scope
Services, which fees shall ***. To the extent that Somaxon thereafter authorizes
Mylan to proceed with such Out-of-Scope Services, Mylan will perform such
Out-of-Scope Services and Somaxon will pay to Mylan as fees for such
Out-of-Scope Services ***. Mylan will provide to Somaxon, upon Somaxon’s
request, ***. In the event that Somaxon or Mylan estimates that*** such party
will promptly notify the other party of such fact, the parties will discuss the
situation in good faith and Mylan will cease such Out-of-Scope Services promptly
upon any request by Somaxon, provided that Somaxon shall remain liable for all
Out-of-Scope Services performed prior to such request and any non-cancelable
contracts and other obligations (after reasonable efforts by Mylan to cancel
such contracts or other obligations) entered into by Mylan in connection with
the performance of such Out-of-Scope Services.

ARTICLE 8.

TERM AND TERMINATION

8.1 Initial Term.

This Agreement shall become effective as of the date of execution hereof by both
parties and shall continue until the date that is ten years from the Effective
Date (the “Initial Term”), unless terminated earlier by one of the parties in
accordance herewith. This Agreement shall automatically continue after the
Initial Term for successive terms of 24 months each unless either party gives
written notice to the other party of its intention to terminate this Agreement
at least 18 months prior to the end of the then current term.

8.2 Termination for Cause.

 

  (a) Either party at its sole option may terminate this Agreement upon written
notice (i) in circumstances where the other party has failed to remedy a
material breach of any of its representations, warranties or other obligations
under this Agreement within 60 days following receipt of a written notice of
said breach that expressly states that it is a notice under this Section 8.2(a),
(ii) in the event of a material breach of the Settlement Agreement by the other
party, or (iii) pursuant to Section 13.7.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (b) Either party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other party in the
event that: (i) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by such other party; or (iii) this Agreement is
assigned by such other party for the benefit of creditors.

 

  (c) Somaxon may terminate this Agreement as to any Product upon 30 days’ prior
written notice in the event that (i) any Authority takes any action, or raises
any objection, that prevents Somaxon from importing, exporting, purchasing or
selling such Product, or (ii) the AG License Period (as defined in the
Settlement Agreement) has commenced.

 

  (d) Mylan may terminate this Agreement upon one hundred thirty five
(135) days’ prior written notice at any time after the License Date (as defined
in the Settlement Agreement).

8.3 Product Discontinuation.

Somaxon shall provide at least ninety (90) days’ advance notice if it intends to
no longer order a Product due to that Product’s discontinuance in the market.

8.4 Obligations on Termination.

If this Agreement expires or is terminated in whole or in part for any reason,
then (in addition to any other remedies either party may have in the event of
default by the other party):

 

  (a) Mylan shall cease the manufacture and packaging of Products and shall
terminate any unfilled orders with third parties that Mylan may have previously
submitted with respect to Active Materials and Components to the extent such
orders may be terminated or revoked;

 

  (b) Somaxon shall take delivery of and pay for all undelivered Products that
are manufactured and/or Packaged pursuant to a Firm Order, at the price in
effect at the time the Firm Order was placed; provided that no such payment
shall be due from Somaxon if this Agreement is terminated by Somaxon pursuant to
Section 8.2(a), including, but not limited to, termination for Mylan’s failure
to provide Manufacturing Services in respect of such undelivered Products in
accordance with the Specifications and Applicable Laws, including cGMPs, or if
this Agreement is terminated by Somaxon pursuant to Section 8.2(b);

 

  (c)

Somaxon shall purchase, at Mylan’s out-of-pocket costs (without mark-up or
surcharge), the Inventory applicable to the Products which was purchased,
produced or maintained by Mylan in contemplation of filling Firm Orders or in
accordance with Section 5.1(b) prior to notice of termination being given;
provided that no such payment shall be due from Somaxon if this Agreement is



--------------------------------------------------------------------------------

  terminated by Somaxon pursuant to Section 8.2(a), including, but not limited
to, termination for Mylan’s failure to provide Manufacturing Services in
accordance with the Specifications and Applicable Laws, including cGMPs, or if
this Agreement is terminated by Somaxon pursuant to Section 8.2(b);

 

  (d) if this Agreement is terminated by Somaxon pursuant to Section 8.2(a),
including, but not limited to, termination for Mylan’s failure to provide
Manufacturing Services in accordance with the Specifications and Applicable
Laws, including cGMPs, or if this Agreement is terminated by Somaxon pursuant to
Section 8.2(b), Somaxon shall have the option but not the obligation to take
title to, possession of, all of any (i) undelivered Products and (ii) Inventory,
including, but not limited to Active Materials and/or Components, in each case
only after Somaxon has made any payment(s) which may be required, and Mylan
shall cooperate with Somaxon in the surrender, delivery and transfer of such
items as promptly as is commercially reasonable, with any shipping and related
expenses to be borne by Mylan;

 

  (e) if this Agreement is terminated for any reason other than by Somaxon
pursuant to Sections 8.2(a) or 8.2(b), Somaxon shall have the obligation to take
title to, possession of, all of any (i) undelivered Products and (ii) Inventory,
including, but not limited to Active Materials and/or Components, in each case
only after Somaxon has made any payment(s) which may be required, and Mylan
shall cooperate with Somaxon in the surrender, delivery and transfer of such
items as promptly as is commercially reasonable, with any shipping and related
expenses to be borne by Somaxon; and

 

  (f) upon the request of Somaxon, and at Somaxon’s sole expense (unless this
Agreement is terminated by Somaxon pursuant to Section 8.2(a), in which case it
shall be at Mylan’s expense), Mylan shall provide such assistance as is
reasonably necessary to assist Somaxon in transferring the manufacture of the
Product to another facility.

Any termination or expiration of this Agreement shall not prejudice any other
remedies that the parties may have under this Agreement. For greater certainty,
termination of this Agreement for any reason shall not affect the obligations
and responsibilities of the parties pursuant to Article 1, Article 8, Article 9,
Article 10, Article 11, Article 12 and Article 13, and Sections 6.2, 6.3, 6.4,
6.5, 7.3, 7.4, 7.6, and 7.7, together with all other provisions of this
Agreement that are required to survive to give effect to Section 8.4 with
respect to Manufacturing Services for pending Firm Orders and payment therefore,
all of which survive any termination.

ARTICLE 9.

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Each Party.

Each party covenants, represents and warrants that:

 

  (a) it has the full right and authority to enter into this Agreement, and that
it is not aware of any impediment that would inhibit its ability to perform its
obligations hereunder;



--------------------------------------------------------------------------------

  (b) this Agreement has been duly executed and delivered by, and is a legal and
valid obligation binding upon such party, subject to the effects of bankruptcy,
insolvency, or other laws of general application affecting the enforcement of
creditor rights and judicial principles affecting the availability of specific
performance and general principles of equity, whether enforceability is
considered a proceeding at law or equity; and

 

  (c) the entry into, the execution and delivery of, and the carrying out and
other performance of its obligations under this Agreement by such party (i) does
not conflict with, or contravene or constitute any default under, any agreement,
instrument or understanding, oral or written, to which it is a party, including,
but not limited to, its certificate of incorporation or by-laws, and (b) does
not violate Applicable Laws or any judgment, injunction, order or decree of any
Authority having jurisdiction over it.

9.2 Somaxon Warranties.

Somaxon covenants, represents and warrants that:

 

  (a) the Specifications for each of the Products are its or its Affiliate’s
property and that Somaxon may lawfully disclose the Specifications to Mylan;

 

  (b) to the knowledge of Somaxon, the provision of the Manufacturing Services
by Mylan in respect of any Product pursuant to this Agreement or use or other
disposition of any Product by Mylan as may be required to perform its
obligations under this Agreement does not and will not infringe any Third Party
Rights;

 

  (c) the Specifications for all Products conform to all Applicable Laws,
including, without limitation, cGMPs; and

 

  (d) the Products, if labeled and manufactured in accordance with the
Specifications and in compliance with Applicable Laws, including, without
limitation cGMPs, may be lawfully sold and distributed in every jurisdiction in
which Somaxon markets such Products.



--------------------------------------------------------------------------------

9.3 Mylan Warranties.

Mylan covenants, represents and warrants that:

 

  (a) it shall perform the Manufacturing Services in accordance with the
Specifications and all Applicable Laws, including cGMPs;

 

  (b) it has and will maintain throughout the term of this Agreement, the
expertise, with respect to personnel and equipment, to fulfill the obligations
established hereunder, and has obtained all requisite material licenses,
authorizations and approvals required by all Authorities to manufacture the
Products;

 

  (c) the Manufacturing Site, all other facilities, all equipment and all
personnel to be employed by Mylan in rendering the Manufacturing Services are
currently, and will be at the time each batch of Products is produced, qualified
in accordance with all Applicable Laws, including, but not limited to, cGMPs;

 

  (d) there are no pending or uncorrected citations or adverse conditions noted
in any inspection of the Manufacturing Site or any other facilities to be
employed by Mylan in rendering the Manufacturing Services which would cause the
Products to be misbranded or adulterated within the meaning of the Act,
including, but not limited to, all cGMPs;

 

  (e) to the knowledge of Mylan, the Manufacturing Services and the
contributions of Mylan to the manufacture of the finished Product in accordance
with this Agreement do not and will not infringe any Third Party Rights;

 

  (f) all employees, consultants, subcontractors and agents performing services
for Mylan hereunder have assigned, or will assign, in writing to Mylan all of
their right, title and interest in, to and under any and all Inventions directly
relating to the Product;

 

  (g) all Product manufactured and supplied to Somaxon under this Agreement
shall not be adulterated or misbranded within the meaning of the Act or other
Applicable Laws as of the time that the finished Product is transferred to the
carrier at Mylan’s shipping point; and

 

  (h) all Products manufactured and supplied to Somaxon under this Agreement
shall have the minimum shelf life specified for such Product in the
Specifications and shall be shipped to Somaxon not more than *** after the date
of their manufacture).

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.4 Debarred Persons.

Mylan covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b). Mylan represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Act.

9.5 Permits.

 

  (a) Somaxon shall be solely responsible for obtaining or maintaining, on a
timely basis, any permits or other regulatory approvals in respect of the
Products or the Specifications, including, without limitation, all marketing and
post-marketing approvals.

 

  (b) Mylan shall be solely responsible for obtaining and maintaining all
permits, site licenses or other regulatory approvals for the manufacture of
Products. In carrying out its obligations under this Agreement, Mylan shall
comply with all applicable environmental and health and safety Laws (current or
as amended or added), and shall be solely responsible for determining how to
comply with same in carrying out these obligations. Notwithstanding the
foregoing, nothing provided to Mylan by Somaxon, by way of materials,
specifications, processing information or otherwise, is meant to diminish
Mylan’s responsibility for such compliance. Mylan shall promptly notify Somaxon
of any circumstances, including the receipt of any notice, warning, citation,
finding, report or service of process or the occurrence of any release, spill,
upset, or discharge of hazardous substances (as may be defined under Applicable
Laws) relating to Mylan’s compliance with this Section 9.5(b) and which relates
to the manufacture of the Products.

9.6 Compliance with Laws.

Each party, in connection with its performance under this Agreement, shall
comply with all Applicable Laws.

9.7 No Other Warranty.

NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY
FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. MYLAN MAKES
NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY
WITH RESPECT TO THE PRODUCTS.



--------------------------------------------------------------------------------

ARTICLE 10.

REMEDIES AND INDEMNITIES

10.1 Limitation of Liability.

UNDER NO CIRCUMSTANCES WHATSOEVER SHALL EITHER PARTY BE LIABLE TO THE OTHER IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY DIRECT
OR INDIRECT LOSS OF PROFITS, OF PRODUCTION, OF ANTICIPATED SAVINGS, OF BUSINESS
OR GOODWILL OR FOR ANY LIABILITY, DAMAGE, COSTS OR EXPENSE OF ANY KIND INCURRED
BY THE OTHER PARTY OF A SPECIAL, INCIDENTIAL, INDIRECT OR CONSEQUENTIAL NATURE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
LIMITATIONS AND EXCLUSIONS OF LIABILITY CONTAINED IN THE PRECEDING SENTENCE
SHALL NOT APPLY WITH RESPECT INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 10.2 AND
10.3, BREACHES OF ARTICLE 11, OR CLAIMS OF INTELLECTUAL PROPERTY INFRINGEMENT
BETWEEN THE PARTIES.

10.2 Mylan.

Mylan agrees to defend, indemnify and hold Somaxon, its agents, employees,
officers, directors, Affiliates and representatives harmless against any and all
losses, damages, costs, claims, demands, judgments and liability to, from and in
favor of third parties resulting from or relating to (a) a failure by Mylan to
provide the Manufacturing Services in accordance with the Specifications, cGMPs,
or Applicable Laws, (b) the grossly negligent acts or omissions or willful
misconduct of Mylan, or (c) any other breach of this Agreement by Mylan,
including, without limitation, any representation, warranty or covenant
contained herein, except to the extent that any such losses, damages, costs,
claims, demands, judgments and liability are due to the negligence or wrongful
act(s) of, or breach of this Agreement by, Somaxon, its agents, employees,
officers, directors, Affiliates or representatives.

10.3 Somaxon.

Somaxon agrees to defend, indemnify and hold Mylan, its agents, employees,
officers, directors, Affiliates and representatives harmless against any and all
losses, damages, costs, claims, demands, judgments and liability to, from and in
favor of third parties resulting from or relating to (a) the grossly negligent
acts or omissions or willful misconduct of Somaxon, or (b) any breach of this
Agreement by Somaxon, including, without limitation, any representation,
warranty or covenant contained herein, except to the extent that any such
losses, damages, costs, claims, demands, judgments and liability are due to the
negligence or wrongful act(s) of, or breach of this Agreement by, Mylan, its
agents, employees, officers, directors, Affiliates or representatives.

10.4 Indemnification Procedure.

Each indemnified party (the “Indemnitee”) agrees to give the indemnifying party
(the “Indemnitor”) prompt written notice of any claims or discovery of fact upon
which the



--------------------------------------------------------------------------------

Indemnitee intends to base a request for indemnification (“Claims”).
Notwithstanding the foregoing, the failure to give timely notice to the
Indemnitor shall not release the Indemnitor from any liability to the Indemnitee
to the extent the Indemnitor is not materially prejudiced thereby. The
Indemnitor shall have sole control over, and shall assume all expenses with
respect to, the defense, settlement, adjustment or compromise of any Claim as to
which this Section 10 requires it to indemnify the other, provided that: (a) the
Indemnitee may, if it so desires, employ counsel at its own expense to
participate and assist in the handling of such Claim; and (b) the Indemnitor
shall obtain the prior written approval of the Indemnitee, which shall not be
unreasonably withheld, before entering into any settlement, adjustment or
compromise of such claim or ceasing to defend against such Claim.

ARTICLE 11.

CONFIDENTIALITY

11.1 Confidentiality.

The parties agree that, for the term of this Agreement and for seven years
thereafter (other than for trade secrets, for which the confidentiality
obligations set forth herein shall last as long as trade secret law shall
allow), all non-public, proprietary or “confidential” disclosures, know-how,
data, and technical, financial and other information of any nature whatsoever
(collectively, “Confidential Information”), disclosed or submitted, either
orally or in writing (including, without limitation, by electronic means) or
through observation, by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) hereunder, including, without limitation, the terms of
this Agreement, shall be received and maintained by the Receiving Party in
strict confidence, shall not be used for any purpose other than the purposes
expressly contemplated by this Agreement, and shall not be disclosed to any
third party (including, without limitation, in connection with any publications,
presentations or other disclosures). Notwithstanding the foregoing, (a) either
party may disclose on a need-to-know basis the existence of this Agreement and
the terms hereof to any bona fide potential acquirers, corporate partners,
investors or financial advisors, provided that any such potential acquirer,
corporate partner, investor or financial advisor is bound by confidentiality and
non-use restrictions relating to the Confidential Information of the other party
that are at least as stringent as those contained herein; (b) Somaxon may
disclose that Mylan is a supplier to Somaxon with respect to the Product;
(c) Mylan may disclose the fact that Somaxon is a client of Mylan but shall not
disclose any other information relating to any product for which Mylan provides
services to Somaxon. The Receiving Party will promptly notify the Disclosing
Party upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information. Confidential Information belongs to and shall
remain the property of the Disclosing Party.

11.2 Exceptions.

The provisions of Section 11.1 shall not apply to any information of the
Disclosing Party which can be shown by competent evidence by the Receiving
Party:

 

  (a) to have been known to or in the possession of the Receiving Party prior to
the date of its actual receipt from the Disclosing Party as evidenced by the
Receiving Party’s written records;



--------------------------------------------------------------------------------

  (b) to be or to have become readily available to the public other than through
any act or omission of any party in breach of any confidentiality obligations
owed to the Disclosing Party;

 

  (c) to have been disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a third party which had no obligation to the
Disclosing Party not to disclose such information to others; or

 

  (d) to have been independently developed by the Receiving Party without use of
or reference or access to the Disclosing Party’s Confidential Information as
evidenced by the Receiving Party’s written records.

11.3 Authorized Disclosure.

The Receiving Party may disclose the Disclosing Party’s Confidential Information
hereunder solely to the extent (a) approved by the Disclosing Party; or (b) the
Receiving Party is legally required to disclose such Confidential Information;
provided, however, that prior to any such required disclosure, the Receiving
Party will, except where not possible, give reasonable advance written notice to
the Disclosing Party of such disclosure so that the Disclosing Party may seek a
protective order and or other appropriate remedy or waive compliance with the
confidentiality provisions of this Article 11 and will use good faith efforts to
secure confidential treatment of such Confidential Information required to be
disclosed. In the event that a party makes a disclosure of Confidential
Information deemed necessary under applicable federal or state securities laws
or any rule or regulation of a nationally recognized securities exchange, the
party shall use good faith efforts to obtain confidential treatment for the
disclosure to the extent available. The party making such a disclosure shall
provide the other party with reasonable advance written notice of its intent to
make such a disclosure and shall provide the other party the opportunity to
comment on any confidential treatment requested prior to the submission.



--------------------------------------------------------------------------------

11.4 Return of Confidential Information.

The Receiving Party shall keep the Disclosing Party’s Confidential Information
in appropriately secure locations. Upon the expiration or termination of this
Agreement or at any time upon the Disclosing Party’s request, the Receiving
Party shall destroy or return to the Disclosing Party, at the Disclosing Party’s
written request, all Confidential Information belonging to the Disclosing Party
possessed by the Receiving Party, or its officers, directors, employees, agents
and consultants; provided, however, that a Receiving Party may retain any
Confidential Information contained in computer records or files that have been
created pursuant to the Receiving Party’s automatic archiving and back-up
procedures, the removal of which is not technically reasonable, and one (1) copy
of the Disclosing Party’s Confidential Information in an appropriately secure
location, which by Applicable Laws it must retain, for so long as such
Applicable Laws require such retention but thereafter shall dispose of such
retained Confidential Information in accordance with Applicable Laws or this
Section 11.4.

11.5 Equitable Relief.

The Receiving Party agrees that, due to the unique nature of the Confidential
Information, the unauthorized disclosure or use of the Confidential Information
of the Disclosing Party may cause irreparable harm and significant injury to the
Disclosing Party, the extent of which may be difficult to ascertain and for
which there may be no adequate remedy at law. Accordingly, the Receiving Party
agrees that the Disclosing Party, in addition to any other available remedies,
shall have the right to seek an immediate injunction and other equitable relief
enjoining any breach or threatened breach of this Agreement. The Receiving Party
shall notify the Disclosing Party in writing immediately upon the Receiving
Party’s becoming aware of any such breach or threatened breach.

ARTICLE 12.

DISPUTE RESOLUTION

12.1 Disputes.

In the event of any dispute arising out of or in connection with this Agreement
(other than a dispute determined in accordance with Sections 6.1(b) or 7.9(f)),
the parties shall first try to solve it amicably. In this regard, any party may
send a notice of dispute to the other, and each party shall appoint, within ***
from receipt of such notice of dispute, a single representative having full
power and authority to solve the dispute. The representatives so designated
shall meet as necessary in order to solve such dispute. If these representatives
fail to solve the matter within one month from their appointment, or if a party
fails to appoint a representative within the *** period set forth above, such
dispute shall immediately be referred to the Chief Operating Officer or Senior
Vice President, Operations (or such other officer of comparable authority as
they may designate) of each party who will meet and discuss as necessary in
order to try to solve the dispute amicably. Should the parties fail to reach a
resolution under this Section 12.1, their dispute may thereafter be referred to
a court of competent jurisdiction in the State of Delaware.

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 13.

MISCELLANEOUS

13.1 Inventions.

 

  (a) For the term of this Agreement, Somaxon hereby grants to Mylan a
non-exclusive, royalty-free, non-transferable, non-sublicensable license of
Somaxon’s Intellectual Property that relates to the Product solely to perform
the Manufacturing Services.

 

  (b) All Intellectual Property generated or derived solely by Mylan in the
course of performing the Manufacturing Services shall, in each case to the
extent determined to by Applicable Laws relating to inventorship, authorship,
and/or ownership relating to rights in and to such Intellectual Property, be the
exclusive property of Mylan (the “Intellectual Property Rights”). Mylan hereby
grants to Somaxon, a perpetual, paid-up, non-exclusive, royalty-free,
transferable and sublicensable license of Mylan’s Intellectual Property Rights,
related solely to Somaxon’s Product, to have manufactured the Products and to
use, import, export, offer to sell, and sell the same.

 

  (c) Each party shall be solely responsible for the costs of filing,
prosecution and maintenance of patents and patent applications on its own
Inventions.

13.2 Intellectual Property.

Subject to Section 13.1, all Intellectual Property of Somaxon shall be owned by
Somaxon and all Intellectual Property of Mylan shall be owned by Mylan. Somaxon
and Mylan hereby acknowledge that neither party has, nor shall it acquire, any
interest in any of the other party’s Intellectual Property unless otherwise
expressly agreed to in writing. Each party agrees not to use any Intellectual
Property of the other party, except as specifically authorized by the other
party or as required for the performance of its obligations under this
Agreement.

13.3 Independent Contractors.

The parties are independent contractors and this Agreement shall not be
construed to create between Mylan and Somaxon any other relationship such as, by
way of example only, that of employer-employee, principal agent, joint-venturer,
co-partners or any similar relationship, the existence of which is expressly
denied by the parties hereto, and nothing in this Agreement shall be construed
to give either party the power or authority to act for, bind, or commit the
other party.

13.4 Trademarks.

Somaxon and Mylan hereby acknowledge that neither party has, nor shall it
acquire, any interest in any of the other party’s trademarks or trade names
unless otherwise



--------------------------------------------------------------------------------

expressly agreed to in writing. Each party agrees not to use any trademark or
trade name of the other party, except as specifically authorized by the other
party or as required for the performance of its obligations under this
Agreement, including without limitation the right to include Somaxon’s
trademarks or trade names on any Product or any Components thereof purchased or
manufactured by Mylan for Somaxon hereunder.

13.5 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement shall not be deemed a waiver of such provision or any other
provision of this Agreement. No waiver shall be effective unless made in writing
and signed by the waiving party.

13.6 Assignment.

 

  (a) Mylan may not assign this Agreement or any of its rights or obligations
hereunder except with the written consent of Somaxon, such consent not to be
unreasonably withheld; provided, however, that Mylan may arrange for
subcontractors to perform specific testing services arising under this Agreement
without the consent of Somaxon; provided, further, that Mylan shall provide
advance notice of the name and function of any such subcontractor and shall
ensure such subcontractor’s adherence to the terms of this Agreement, including,
but not limited to, the obligations of confidentiality set forth in Article 11.

 

  (b) Somaxon may not assign this Agreement or any of its rights or obligations
hereunder, except with the written consent of Mylan, such consent not to be
unreasonably withheld; provided, however that Somaxon may assign its rights or
obligations under this Agreement to any entity or person that acquires all or
substantially all of Somaxon’s interest relating to this Agreement or to whom it
licenses substantial rights to the Products, in each case in any one or more
transactions in any form.

 

  (c) Notwithstanding the foregoing provisions of this Section 13.6, either
party may assign this Agreement to any of its Affiliates or to a successor to,
purchaser or licensee of all or substantially all of its business, provided that
such assignee agrees in writing to be bound hereunder. For purposes of the
foregoing, the phrase “all or substantially all of its business” shall mean,
with respect to Somaxon, the business of Somaxon relating to the Product and not
necessarily any other products to which Somaxon may have rights.



--------------------------------------------------------------------------------

13.7 Force Majeure.

Neither party shall be liable for the failure to perform its obligations under
this Agreement, except any obligation to pay any undisputed amounts then due, if
such failure is occasioned by a cause or contingency beyond such party’s
reasonable control, including, but not limited to, the following if such cause
or contingency beyond such party’s reasonable control: strikes or other labor
disturbances, lockouts, riots, quarantines, communicable disease outbreaks,
wars, acts of terrorism, fires, floods, storms, lack of or inability to obtain
fuel, power or components, or compliance with any order or regulation of any
Authority acting within color of right (a “Force Majeure Event”). A party
claiming a right to excused performance under this Section 13.7 shall promptly
notify the other party in writing of the extent of its inability to perform,
which notice shall specify the occurrence beyond its reasonable control that
prevents such performance. Notwithstanding the foregoing, if a Force Majeure
Event prevents a party’s performance under this Agreement for an aggregate of
***, the other party may terminate this Agreement upon written notice to the
non-performing party.

13.8 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder shall be sufficient if made or given to the other party by
personal delivery, by telecopier or facsimile communication or by sending the
same by first class mail, postage prepaid to the mailing address, or telecopier
or facsimile number set forth below:

If to Somaxon:

Somaxon Pharmaceuticals, Inc.

10935 Vista Sorrento Parkway, Suite 250

San Diego, CA 92130

Attention: Senior Vice President and General Counsel

Telecopier No.: 858-509-1761

If to Mylan:

Mylan Pharmaceuticals Inc.

781 Chestnut Ridge Road

Morgantown, WV 26505

Attention: Senior Vice President, North America Operations

Telecopier No.: 304-598-5419

with copy to:

Mylan Inc.

1500 Corporate Drive

Canonsburg, PA 15317

Attention: Senior Vice President and Global General Counsel – Legal Operations

Facsimile No.: (724) 514-1878

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

or to such other addresses or telecopier or facsimile numbers provided to the
other party in accordance with the terms of this Section 13.8. Notices or
written communications made or given by personal delivery or by telecopier or
facsimile shall be deemed to have been sufficiently made or given when sent
(receipt acknowledged), or if mailed, five days after being deposited in the
United States or Canadian mail, postage prepaid or upon receipt, whichever is
sooner.

13.9 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

13.10 Entire Agreement.

This Agreement, together with the Quality Agreement and the Settlement
Agreement, constitutes the full, complete, final and integrated agreement
between the parties hereto relating to the subject matter hereof and supersedes
all previous written or oral negotiations, commitments, agreements, transactions
or understandings with respect to the subject matter hereof. Any modification,
amendment or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties.

13.11 Other Terms.

The parties agree that no terms, provisions or conditions of any purchase order
or other business form or written authorization used by Somaxon or Mylan will
have any effect on the rights, duties or obligations of the parties under or
otherwise modify this Agreement, regardless of any failure of Somaxon or Mylan
to object to such terms, provisions, or conditions unless such document
specifically refers to this Agreement and is signed by both parties.

13.12 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement shall confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

13.13 Execution in Counterparts.

This Agreement may be executed in two counterparts, by original or facsimile
signature, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.



--------------------------------------------------------------------------------

13.14 Governing Law.

This Agreement shall be construed and enforced under the laws of the State of
Delaware, without regard to the United Nations Convention on Contracts for the
International Sale of Goods and without giving effect to any choice of laws rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Delaware, to the rights and duties of the parties.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

 

MYLAN PHARMACEUTICALS INC. by   /s/ Anthony R. Mauro its President NA & MPI
SOMAXON PHARMACEUTICALS, INC. By   /s/ Richard W. Pascoe its President and CEO



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCTS

Doxepin 3 mg and 6 mg tablets, Packaged and supplied in accordance with the
Specifications for commercial sale in the United States.



--------------------------------------------------------------------------------

SCHEDULE B

PROCEDURE FOR SHIPMENT AND

ACCEPTANCE OF PRODUCT SPECIFICATIONS

Prior to the commencement of commercial manufacturing of Product under this
Agreement Somaxon shall provide Mylan with originally executed copies of the FDA
approved Specifications. If the Specifications provided are subsequently
amended, then Somaxon shall provide Mylan with revised and originally executed
copies of such revised Specifications. Upon acceptance of the revised
Specifications, Mylan shall provide Somaxon with a signed and dated receipt
evidencing such acceptance of the revised Specifications by Mylan.



--------------------------------------------------------------------------------

SCHEDULE C

MINIMUM RUN QUANTITY AND FEES

 

Dosage Strength

   Bottle Size   Minimum Run Quantities   Transfer Cost / Fees

Doxepin 3mg tablet

   ***   ***   ***

Doxepin 3mg tablet

   ***   ***   ***

Doxepin 6mg tablet

   ***   ***   ***

Doxepin 6mg tablet

   ***   ***   ***

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE D

ACTIVE MATERIALS

 

Active Material

   Supplier  

Doxepin HCI

     * ** 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE E

BATCH NUMBERING AND EXPIRATION DATES

Each batch of Product manufactured by Mylan will bear a unique packaging lot
number using the Mylan batch numbering system. This number will appear on the
Product label and on the batch documentation.

Mylan will calculate the expiration date for each batch of Product by adding the
expiration period, supplied by Somaxon to the date of manufacture of each batch.
The expiration date will appear on the Product label.



--------------------------------------------------------------------------------

SCHEDULE F

QUALITY AGREEMENT

[To be attached when completed]